Citation Nr: 0016680	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1969 to March 
1972.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The record indicates that there is a previous 
final denial of the appellant's claim for service connection 
for post-traumatic stress disorder (PTSD).  Subsequent to the 
RO's final determination, there has been additional evidence 
consisting of, among others, records from the U.S. Armed 
Services Center for Research of Unit Records.  This evidence 
is new and material and the RO has correctly re-opened the 
claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  Thus, the issue now before the Board is entitlement 
to service connection for PTSD.

REMAND

The appellant has reported various incidents in Vietnam as 
his stressors.  The RO has contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to obtain 
verification of the alleged stressors.  The Board notes that 
USASCRUR records do not cover all periods during which the 
appellant's alleged stressors occurred.  In particular, he 
has reported witnessing the death of Vietcong soldiers in 
July 1971, and a friendly fire incident in October 1971.  
USASCRUR records for the appellant's unit are not of record 
for this time-period.  The Board notes that a VA examiner has 
diagnosed him with PTSD based on these alleged stressors, 
among others.  

The VA has a duty to obtain records that may be in the 
possession of the government.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Accordingly, the Board finds that the RO should contact 
USASCRUR once again to obtain additional records pertaining 
to the alleged stressors.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should contact USASCRUR to 
obtain verification of all of the 
appellant's alleged stressors, to include 
the stressors which reportedly occurred 
in July and October 1971.  The RO should 
provide USASCRUR with all of the 
appellant's statements describing his 
inservice stressors, to include the 
statements submitted in May 1996 and 
August 1997.

2.  The appellant is invited to provide 
any additional information with regards 
to his alleged inservice stressors, to 
include specific dates of any and all 
mortar fire he has witnessed.

3.  Once the above has been accomplished, 
the RO should make a specific 
determination as to whether any of the 
alleged stressors have been corroborated.  
If additional development is necessary, 
to include additional VA examination, 
this should be accomplished.  The claim 
should then be readjudicated.

If the benefit sought on appeal remains denied, the claim 
should be returned to the Board following the appropriate 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


